Name: Commission Regulation (EC) No 1098/1999 of 27 May 1999 deferring the final date for sowing certain arable crops in certain regions in the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  cooperation policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31999R1098Commission Regulation (EC) No 1098/1999 of 27 May 1999 deferring the final date for sowing certain arable crops in certain regions in the 1999/2000 marketing year Official Journal L 133 , 28/05/1999 P. 0025 - 0026COMMISSION REGULATION (EC) No 1098/1999of 27 May 1999deferring the final date for sowing certain arable crops in certain regions in the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1624/98(2), and in particular Article 12 thereof,(1) Whereas Article 10(2) of Regulation (EEC) No 1765/92 stipulates that, to qualify for the compensatory payments for cereals, protein crops and linseed under the support system for certain arable crops, producers must have sown the seed at the latest by 15 May preceding the relevant harvest;(2) Whereas Article 9 of Commission Regulation (EC) No 658/96 of 9 April 1996 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops(3), as last amended by Regulation (EC) No 610/1999(4), fixes the final dates for sowing oilseeds;(3) Whereas, because of the particular weather conditions this year, the final dates for sowing seeds fixed in several Member States cannot be complied with in all cases; whereas, in consequence, the time limit for sowing cereals and/or oilseeds, and/or protein crops and/or linseed for the 1999/2000 marketing year should, where necessary; whereas to do so Regulations (EEC) No 1765/92 and (EC) No 658/96 should be waived as permitted by the seventh indent of Article 12 of Regulation (EEC) No 1765/92;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1The final dates for crop sowings for the 1999/2000 marketing year are fixed in the Annex hereto for the crops and the Member States indicated therein.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 15 May 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1.7.1992, p. 12.(2) OJ L 210, 28.7.1998, p. 3.(3) OJ L 91, 12.4.1996, p. 46.(4) OJ L 75, 20.3.1999, p. 24.ANNEXFinal date for sowing crops for the 1999/2000 marketing year>TABLE>